UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NO. FORM 12b-25 333-131531 CUSIP NUMBER NOTIFICATION OF LATE FILING 69841Q100 (Check one): []Form 10-K []Form 20-F[]Form 11-K [X]Form 10-Q []Form 10-D []FormN-SAR []Form N-CSR For the period ended:December 31, 2009 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION PANGLOBAL BRANDS INC. Full Name of Registrant N/A Former Name if Applicable 2853 E. Pico Blvd. Address of Principal Executive Office (Street and Number) Los Angeles, CA 90023 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) We will be delayed in the filing of our quarterly report on Form 10-Q as we are still in the process of compiling the necessary information for presentation in the Form 10-Q as well as completing the preparation of our interim financial statements for the period ended December 31, 2009 and obtaining the review of these financial statements by our auditors in time for filing. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Charles Lesser (323) 266-6500 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s) [X]Yes []No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? []Yes [X]No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. PANGLOBAL BRANDS INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date February 16, 2010 By /s/ Charles Lesser Name: Charles Lesser Title: Chief Executive Officer and Chief Financial
